Case 18-91252-AKM-13 Doc 27 Filed 04/04/19 EOD 04/04/19 08:50:25 Pgiof4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
NEW ALBANY DIVISION

IN RE:
GEORGETTA K. YOUNG } CASE NO. 18-91252-BHL-13
DEBTOR }

MOTION TO MODIFY DEBTOR’S CHAPTER 13 PLAN
AND NOTICE OF OBJECTION DEADLINE

Comes now the above-captioned Debtor by Counsel, and files his Motion
to Modify Debtor’s Chapter 13 Plan. In support of this Motion, Counsel for the
Debtor states as follows:

4. New Residential Mortgage Loan Trust 2018-1 filed a Motion for Relief
from Stay due to delinquent mortgage payments. In order to resolve
said Motion for Relief from Stay the Debtor proposes to allow the
following claims held by New Residential Mortgage Loan Trust 2018-
1:

Arrearage Claim: $3,261.44

Said claim consists of the following:
Pre-Petition Arrearages: $1,966.65
Post-Petition Payment:

April, 2019

Attorney Fees: $500.00

Costs: $190.50

2. The Debtor proposes to allow continuing mortgage payments in the
amount of $604.29 per month to New Residential Mortgage Loan
Trust 2018-1 to be paid inside of the plan commencing with the May,
2019 payment.

WHEREFORE, the Debtor, by Counsel, requests the Court to modify her
plan by increasing her payments from $281.00 per month to $1,013.41 per month
commencing in April, 2019.

Sls . /
Dated this “PL day of put , 2019.

7
Vv
Case 18-91252-AKM-13 Doc 27 _ Filed 04/04/19 EOD 04/04/19 08:50:25 Pg 2of4

EE LA ,
peo. A

“~~ Lloyd E-K6ehlet -
torney No. 15669-98
400 Pearl St., Suite 200
New Albany, Indiana 47150
Telephone: (812)949-2211
Fax: (812)941-3907
E-mail: lloydkoehler@hotmail.com

 

 

/s/Georgetta K. Young
GEORGETTA K. YOUNG

 

NOTICE IS GIVEN THAT any Objection must be filed with the Bankruptcy
Clerk within 21 days from the date of service [or such other time period as may
be permitted by Fed.R.Bankr.P.9006(f)]. Those not required or not permitted to
file electronically must deliver any objection by U.S. mail, courier,
overnight/express mail, or in person at:

U.S. Bankruptcy Court

110 U.S. Courthouse

121 W. Spring Street
New Albany, Indiana 47150

The objecting party must ensure delivery of the objection to the party filing
the motion, (the Trustee — if not the movant or the objector) (and the Debtor — if
not the movant or the objector). If an objection is NOT timely filed, the
requested relief may be granted.

CERTIFICATE OF SERVICE

 

The undersigned certifies that on the/ Hay of iS , 2019
a copy of the foregoing was filed electronically. Notice of this filing will be sent to
the following parties through the Court's Electronic Case Filing System:

Joseph M. Black, Jr., Chapter 13 Trustee: jmbecf@irustee13.com
U.S. Trustee: ustpregion10.in.ecf@usdoj.gov

| further certify,that a true,gopy of she foregoing Motion to Modify was sent
via U.S. Mail this day of _/ lh , 2019 te-all parties attached fe,
beter: oU <= og say VALLE
—~ A LOYD-E- KOEHLER

 
Label Matrix for local noticing
0756-4

Case 18-91252-BHL-13

Southern District of Indiana
New Albany

Thu Apr 4 08:46:22 EDT 2019

Baptist Health - Floyd
PO Box 22248
louisville, KY 40252-0248

Joseph M. Black Jr.

Office of Joseph M. Black, Jr.
PO Box 846

Seymour, IN 47274-0846

Deptednelnet
121 § 13th St
Lincoln, NE 68508-1904

Lloyd Koehler
400 Pearl St. Ste 200
New Albany, IN 47150-3451

New Residential Mortgage Loan Trust 2018-1
C/O Ocwen Loan Servicing, LLC

Attn: Bankruptcy Department

P.0. Box 24605

West Palm Beach, FL 33416-4605

Onemain
Po Box 1010
Evansville, IN 47706-1010

U.S. Attorney's Office
10 W Market St Ste 2160
Indianapolis, IN 46204-1986

Georgetta K. Young
1728 Beechwood Ave.
New Albany, IN 47150-3939

Ashley Funding Services, LLC its successors
assigns as assignee of Laboratory
Corporation of America Holdings

Resurgent Capital Services

BO Box 10587

Greenville, SC 29603-0587

Bayview Loan
4425 Ponce De Leon Blvd
Coral Gables, FL 33146-1837

Cbs Col Padu
100 Fulton Ct.
Paducah, KY 42001-9004

Kristin L. Durianski
Codilis Law, LLC

8050 Cleveland Place
Merrillville, IN 46410-5302

Koehler Law Office
400 Pearl St, ste 200
New Albany, IN 47150~3451

Ocwen Loan
Po Box 24646
West Palm Beach, FL 33416-4646

Steven Henry Patterson
Reisenfeld & Associates, LPA, LLC
3962 Red Bank Road

Cincinnati, OH 45227-3408

U.S, Department of Education c/o Nelnet
121 South 13th Street, Suite 201
Lincoln, NE 68508-1911

Attorney General of the United States
U.S. Department of Justice

950 Pennsylvania Ave NW

Washington, DC 20530-0001

Bayview Loan Servicing
4425 Ponce De Leon Blvd, 5th Floor
Coral Gables, FL 33146-1837

Citibank, N.A.

Fay Servicing, LLC

3000 Kellway Dr. Ste 150
Carrollton, TX 75006-3357

Jonathan Schulte

2226 Broadway Suite 1
PO BOX 2903

Paducah, KY 42002-2903

Midland Fund
2365 Northside Dr Ste 30
San Diego, CA 92108-2709

OneMain
PO Box 3251
Evansville, IN 47731-3251

Recievables Management Partners LLC
c/o James Pruett

124 E Washington St

Greensburg, IN 47240-1715

U.S. Trustee

Office of U.S. Trustee

101 W. Ohio St.. Ste. 1000
Indianapolis, IN 46204-1982

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
Case 18-91252-AKM-13 Doc 27 _ Filed 04/04/19 EOD 04/04/19 08:50:25 Pg4of4

(u)New Residential Mortgage Loan Trust 2018-1 (djU.S. Attorney's Office
10 W Market St Ste 2100

Indianapolis IN 46204-1986

(u) Bayview Loan Servicing, LLC, a Delaware Li

End of Lakel Matrix

Hailable recipients 24
Bypassed recipients 3
Total 27
